Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered.
 



Response to Arguments
Applicant's arguments filed 8/31/21 have been considered.  See Wei (20130334049) which teaches user selectable criteria for selecting peaks from an electropherogram.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunga (20160333397, from IDS) in view of Wei (20130334049).
Regarding claim 1, Mastunga discloses an electrophoretic separation data analyzing apparatus for analyzing separation data obtained by electrophoretic separation, the analyzing apparatus comprising (abstract and pars. 83 and 101): 
an analysis target peak identifying part configured to require a user to input analysis target peak information on analysis target peaks to be added to an analysis target in the separation data, and to identify at least one of the analysis target peaks based on the analysis target peak information (see figure 11 and pars 71 and 101, chosen by the user);
a peak-of-interest identifying part configured to require the user to input peak-of-interest information on a peak of interest among the analysis target peaks, and identify the peak of interest based on the peak-of-interest information (figure 1,7 and 11, pars 71 and 101, set by the user); and 
an abundance ratio calculating part configured to determine an abundance ratio of the peak of interest among all of the analysis target peaks based on a total value of peak areas of the analysis target peaks and a peak area value of the peak of interest (figure 11, pars. 72 and 101, analysis target peak values).
Wei teaches user selectable criteria for selecting peaks from an electropherogram.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Matsunga the ability to select peaks and other information from the electropherogram as taught by Wei.  The reason is to specify the parameters to analyze the electropherogram data.  


Regarding claim 2, see figure 3, step s3, shown as one step.
Regarding claim 3, see par. 86.
Regarding claim 4, see figure 11, par. 101, excluding the range between the target product range and byproduct range.
Regarding claim 5, see pars. 84 and 101.  
Regarding claim 6, see figure 11 which shows the display and par. 86.  
Regarding claims 7-13, see the rejection of claims 1-6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666